In a proceeding pursuant to Election Law § 16-102, inter alia, to validate petitions designating the petitioners as candidates in a primary election to be held on September 10, 2015, for the nomination of the Democratic Party for the party positions of Members of the Nassau County Democratic Committee from certain Election Districts within the 20th Assembly District, the petitioners appeal from a final order of the Supreme Court, Nassau County (Diamond, J.), entered August 6, 2015, which denied the petition and dismissed the proceeding.
Ordered that the final order entered August 6, 2015, is modified, on the law, by deleting the provision thereof denying so much of the petition as sought to validate petitions designating certain petitioners as candidates in the primary election to be held on September 10, 2015, for the nomination of the Democratic Party for the party positions of Members of the Nassau County Democratic Committee from Election Districts 63, 64, 65, 66, 67, and 68 within the 20th Assembly District; as so modified, the final order is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings on the petition to validate.
The Supreme Court erred in denying so much of the petition as sought to validate the designating petitions related to Election Districts 63, 64, 65, 66, 67, and 68 within the 20th Assembly District on the ground that the description of the party position sought was insufficient (see Matter of Notholt v Nassau County Bd. of Elections, 131 AD3d 641 [2015] [decided herewith]; Matter of Barber v Varney, 301 NY 669 [1950]; Matter of *645Cerreto v Sunderland, 307 AD2d 1004 [2003]; Matter of Donnelly v McNab, 83 AD2d 896 [1981]).
The petitioners’ remaining contentions are without merit.
Leventhal, J.P., Chambers, Hall and Hinds-Radix, JJ., concur.